DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recited “the metallic layer has a radial thickness that is less than an electrical skin depth of a dominant magnetic field frequency in the air gap between the rotor assembly and a stator”. However, the original disclosure does not describe how the electrical skin depth can be measured and/or calculated. Further, the original disclosure does not provide any description of such skin depth. Thus, such claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art. 
Claim 17 is rejected for similar reason as claim 3.

Claims 3 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recited: “the metallic layer has a radial thickness that is less than an electrical skin depth of a dominant magnetic field frequency in the air gap between the rotor assembly and a stator”. Similar to above, the variable “skin depth of a dominant magnetic field frequency” was not clearly define and appeared to be a variable which depends on the strength of magnetic field. Thus, the meet and bound of the claim are not clearly and/or properly defined and therefore such limitation rendered the claim indefinite.
Claim 17 is rejected for similar as claim 13.
Claim 13 recites the limitation "the rotor" in last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-18 are also rejected for their dependency on claim 13.
Claim 19 recites the limitation "the rotor" in last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected for their dependency on claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 13, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andonian et al. (US 2018/0316247 A1) in view of Arimatsu (US 2015/0188369 A1).
RE claim 1, Andonian teaches a rotor assembly 104 (Figs.3, 4) comprising: a plurality of segmented magnets 210 on an outer surface of a rotor core 200; a metallic layer 302 (metallic foil, see ¶ 23) on the outer surface of the plurality of segmented magnets 210; and a plurality of segmented bands 304 (see ¶ 27 for plural layers and plural fibers are formed bands 304. In other words, structure 304 are formed of plural layers of fibers) on the outer surface of the metallic layer 302 and configured to secure the plurality of segmented magnets 210 to the outer surface of the rotor core 200, wherein each band of the plurality of metallic bands 304 has an axial length less than an axial length of the rotor assembly 104 (see Fig.4).
Andonian does not teach said segmented bands are metallic bands (Andonian disclosed said band 304 are made of carbon fiber, see ¶ 23).
Arimatsu suggests that non-metallic material such as carbon fiber and metallic material such as titanium alloy fiber are suitable for forming reinforcing member of the magnet due to its high tensile strength per unit density (¶ 42, 43) which can provide great strength against external force. Further, the material of the band can be selected base on cost.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andonian by having said segmented band to be metallic (or non-metallic), as suggested by Arimatsu, for optimizing cost and/or strength against external force.
Furthermo, one ordinary skill would have found it obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

RE claim 2/1, Andonian in view of Arimatsu has been discussed above. Andonian further teaches the metallic layer 302 has a radial thickness of less than one millimeter (0.5 mm, see ¶ 26).

RE claim 4/1, Andonian in view of Arimatsu has been discussed above. Andonian further teaches the metallic layer comprises an alloy (see ¶ 5 for aluminum alloy), a superalloy, a nickel-chromium-based superalloy, titanium, or stainless steel.

RE claim 5/1, Andonian in view of Arimatsu has been discussed above. Andonian further teaches the metallic layer 302 is slip fit over the plurality of segmented magnets 210 and heat shrunk onto the plurality of segmented magnets after being slip-fit into position
The underlined limitation “slip fit” and “heat shrunk onto the plurality of segmented magnets after being slip-fit into position” are product-by-process limitation which was not given patentable weight.
While Andonian in view of Arimatsu such process limitation, the final product of the claim invention was disclosed by Andonian in view of Arimatsu.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).

RE claim 7/1, Andonian in view of Arimatsu has been discussed above. Andonian further teaches the metallic layer 302 is configured to reduce mechanical wear on the plurality of segmented magnets 210 from the plurality of segmented metallic bands 304 (functional language, the layer 304 covers the magnets 210 and would necessary reduce wear of the segments magnet 210 from band 304).

RE claim 13, Andonian teaches a method of securing a plurality of segmented magnets 210 to a rotor core 200 (Figs.3 and 4), the method comprising: disposing a plurality of segmented magnets 210 on the outer surface of the rotor core 200; disposing a metallic layer 302 (¶ 23) on the outer surface of the plurality of segmented permanent magnets 210; and disposing a plurality of segmented metallic bands 304 on the surface of the metallic layer 302, wherein the plurality of segmented metallic bands 304 are configured to secure the plurality of segmented magnets 201 to the outer surface of the rotor core 200, and wherein each band of the plurality of metallic bands 304 has an axial length less than an axial length of the rotor (Fig.4).
Andonian does not teach said segmented bands are metallic bands (Andonian disclosed said band 304 are made of carbon fiber, see ¶ 23).
Arimatsu suggests that non-metallic material such as carbon fiber and metallic material such as titanium alloy fiber are suitable for forming reinforcing member of the magnet due to its high tensile strength per unit density (¶ 42, 43) which can provide great strength against external force. Further, the material of the band can be selected base on cost.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andonian by having said segmented band to be metallic (or non-metallic), as suggested by Arimatsu, for optimizing cost and/or strength against external force.
Furthermo, one ordinary skill would have found it obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

RE claim 14/13, Andonian in view of Arimatsu has been discussed above. Andonian further teaches the metallic layer comprises an alloy (see ¶ 5 for aluminum alloy), a superalloy, a nickel-chromium-based superalloy, titanium, or stainless steel.

RE claim 16/13, Andonian in view of Arimatsu has been discussed above. Andonian further teaches disposing the plurality of segmented metallic bands 304 on the surface of the metallic layer 302 comprises press-fitting the plurality of segmented metallic bands 304 on the surface of the metallic layer 302 (see ¶ for sleeve 304 being wrapped tight to apply compression force).

RE claim 19, Andonian teaches an electric machine (Figs.1, 3 and 4) comprising: a rotor assembly 104, the rotor assembly 104 comprising: a plurality of segmented magnets 210 disposed on the outer surface of a rotor core 200; a metallic layer 302 disposed on the outer surface of the plurality of segmented magnets 210; and a plurality of segmented bands 304 (see ¶ 27 and Figs.3, 4 for plural layers and plural fibers are formed bands 304. In other words, structure 304 are formed of plural layers of fibers) disposed on the outer surface of the first metallic layer 302 and configured to secure the plurality of segmented magnets 210 to the outer surface of the rotor core 200, and wherein each band of the plurality of metallic bands 304 has an axial length less than an axial length of the rotor 104 (Fig.4).
Andonian does not teach said segmented bands are metallic bands (Andonian disclosed said band 304 are made of carbon fiber, see ¶ 23).
Arimatsu suggests that non-metallic material such as carbon fiber and metallic material such as titanium alloy fiber are suitable for forming reinforcing member of the magnet due to its high tensile strength per unit density (¶ 42, 43) which can provide great strength against external force. Further, the material of the band can be selected base on cost.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andonian by having said segmented band to be metallic (or non-metallic), as suggested by Arimatsu, for optimizing cost and/or strength against external force.
Furthermore, one ordinary skill would have found it obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

RE claim 20/19, Andonian in view of Arimatsu has been discussed above. Andonian further teaches a stator 103 (Fig.1 and ¶ 16), wherein the rotor assembly 104 is configured to rotate relative to the stator 103 (¶ 17).

Allowable Subject Matter
Claims 6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 6/1, the prior-art does not teach, inter alia, an outer surface of the metallic layer has a reduced radial depth variation compared to the outer surface of the plurality of segmented magnets.
RE claim 8/1, the prior-art does not teach, inter alia, an electrically insulating layer disposed between the metallic layer and the plurality of segmented metallic bands.
Claims 9-12 are allowable for their dependency on claim 8.

Claims 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
RE claim 15/13, the prior-art does not teach, inter alia, heat shrinking the metallic layer onto the outer surface of the plurality of segmented magnets prior to disposing the plurality of segmented metallic bands on the surface of the metallic layer.
RE claim 18/13, the prior-art does not teach, inter alia, disposing an electrically insulating layer on the outer surface of the metallic layer, wherein the electrically insulating layer is configured to reduce a resistance of the plurality of segmented metallic bands to being press-fit onto the outer surface of the metallic layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834